DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 27 January 2021, with respect to the objections and 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The outstanding objections and rejections of the Non-Final Office Action have been withdrawn. 
Applicant’s arguments with respect to claims 1-27 have been considered but are not persuasive or moot based on the new grounds of rejection.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being obvious over US 2010/0168528 to Evans, hereinafter Evans (previously cited), in view of US 2017/0308662 to Hamilton et al., hereinafter Hamilton.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Evans discloses an apparatus for identifying the level of fetal risk during labor (abstract), the apparatus comprising: at least one computer (computer 20) operative to receive input signals (para 0056) indicative of at least fetal heart rate ("FHR") and maternal uterine activity in a patient, the at least one computer further operative (i) to determine from the FHR at least baseline FHR variability, FHR accelerations, and FHR decelerations, and (ii) to determine when each of at least (a) FHR, (b) baseline FHR variability, (c) FHR accelerations, (d) FHR decelerations, and (e) maternal uterine activity exhibit at least one non-reassuring characteristic from among a plurality of pre-defined non-reassuring characteristics for at least the parameters (a) through (e) (abstract); wherein the at least one computer is further operative to: (iii) receive inputs indicative of the presence in the patient of one or more parameters in the form of (f) maternal risk factors (para 0018: cardiac dysfunction, hypertension, anemia), (g) obstetrical risk factors (para 0018: IUGR, placental abruption), and (h) fetal risk factors (para 0018-0019: meconium passage, genetic disorder) distinct from the parameters (a) through (d) which elevate the level of fetal risk during labor (para 0016-0018); and (iv) to determine at predetermined points in time during labor a present level of risk to the fetus which takes into account only the total of the number of the parameters (a) through (e) that each simultaneously, independently exhibit at least one of the non-reassuring characteristics at each predetermined point in time 7during labor and the number of the parameters (f) through (h) which are present (para 0021).
Evans does not explicitly disclose at least one output operatively connected to the at least one computer, the at least one output comprising a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor, and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus at the predetermined points in time during labor and signaling the need for possible intervention in labor; and wherein the graphical user interface displays information respecting one or more of the parameters (a) through (h) over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer, said information being displayed for discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases.
However, Hamilton teaches at least one output operatively connected to the at least one computer (Fig 1: obstetrics patient stations 250 located in sites of care 110, 120, 130, 135 in communication with monitoring module 150 and computers 160 via network 140; para 0070-0072), the at least one output comprising a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor (para 0099), and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus (para 0113) at the predetermined points in time during labor and signaling the need for possible intervention in labor (para 0136); and wherein the graphical user interface displays information respecting one or more of the parameters (a) through (h) over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer (para 0153-0155), said information being displayed for discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases (para 0152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the apparatus for identifying fetal risk of Evans with the graphical user interface persistently displaying the parameters (a) through (h), as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Regarding claim 2, Evans further teaches wherein the highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which are present (para 0020).
Regarding claim 3, Evans further teaches wherein the at least one computer is further operative to identify a predetermined action to be taken in response to the indicated present level of risk to the fetus (para 0024-0025).
Regarding claim 4, Evans further teaches wherein the maternal risk factors (f) are one or more from the group consisting of: decreased cardiac output / vascular perfusion of the placenta; diminished oxygen carrying capacity; chronic or acute infection; chronic debilitating disease; malabsorption / poor weight gain; endocrine disorders; advanced maternal age; drug abuse, drug addiction, and/or smoking; BMI >35; and a stature that is <5'2" (para 0044-0045: hypertension, anemia and hemoglobinopathies, cardiac dysfunction, and maternal pulmonary disorders).
Regarding claim 5, Evans further teaches wherein the obstetrical risk factors (g) are one or more from the group consisting of: IUGR/ Macrosomia; Oligohydramnios; Polyhydramnios; Bleeding and abruption; Previous cesarean section; Placental and umbilical cord anomalies; Rupture of membranes (PPROM, SROM, AROM); Dystocia (protraction and arrest disorders of labor); and Malpresentation (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS).
Regarding claim 6, Evans further teaches wherein the fetal risk factors (h) are one or more from the group consisting of: Abnormal Dopplers/BPP; Genetic disorders; Fetal arrhythmia; Meconium passage; Chorioamnionitis; Second stage of labor; Amnioinfusion; Discontinuation of Pitocin due to fetal intolerance; acute prolonged tachycardia (>170 bpm); Ominous overshoots; Bradycardia (<100 bpm); lack of EFM in second stage (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS, as well as genetic, proteomic, and metabolic markers).
Regarding claim 7, Evans further teaches wherein the at least one non-reassuring characteristic for each of the parameters (a) through (e) is selected from the following: (a) for FHR: any of (i) a fetal heart rate of over 160 bpm or (ii) a fetal heart rate of less than 120 bpm; (b) for baseline FHR variability: any of (i) a variability of more than 15 bpm or (ii) a variability of less than 5 bpm; (c) for FHR accelerations: any of (i) the occurrence of less than two accelerations in 10 minutes of 15 bpm for at least 15 seconds, (ii) the absence of shoulders, or (iii) the presence of overshoots; (d) for FHR decelerations: any of (i) late decelerations, (ii) variable decelerations with slow return to baseline FHR, (iii) the presence of overshoots, or (iv) prolonged FHR deceleration; and (e) for maternal uterine activity: any of (i) repetitive contractions in excess of 5 uterine contractions in 3 consecutive 10 minute windows, (ii) a uterine resting tone of greater than 25 mm Fig, (iii) a contraction duration of greater than 90 seconds, (iv) the coupling or tripling of contractions prior to return to baseline, or (v) a contraction duty cycle of greater than 50% (para 0009-0014).
Regarding claim 8, Evans teaches wherein a highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total seven or eight (para 0021; Fig 2: high levels of risk like "ominous" or "terminal"). Although Evans does not specifically teach the total of seven or eight parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 9, Evans further teaches wherein a lowest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total four or less (para 0021; Fig 2: low levels of risk like "reassuring", "at risk", or "suspicious"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 10, Evans further teaches wherein a determined level of risk between the lowest and highest determined levels of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one nonreassuring characteristic and the number of the one or more parameters (f) through (h) which together total five or six (para 0021; Fig 2: mid levels of risk like "hazardous" or "threatening"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 11, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise one or more colors (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 12, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise a first color when the determined level of risk is the lowest determined level of risk, a second color when the determined level of risk is between the lowest determined level of risk and a highest determined levels of risk, and a third color when the determined level of risk is the highest determined level of risk (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 13, Evans further teaches wherein the graphical user interface further persistently depicts one of the first, second, or third colors for each of the said discrete segments of time (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 14, Evan discloses a method for identifying the level of fetal risk during labor (abstract), the method comprising: providing the apparatus as recited in claim 1 (abstract); monitoring fetal heart rate ("FHR") and maternal uterine activity in a patient (abstract); determining via the at least one computer (computer 20) at least: baseline FHR variability, FHR accelerations, and FHR decelerations, and determining via the at least one computer (computer 20) when each of at least (a) FHR, (b) baseline FHR variability, (c) FHR accelerations, (d) FHR decelerations, and (e) maternal uterine activity exhibit at least one non-reassuring characteristic from among a plurality of pre-defined non-reassuring characteristics for at least the parameters (a) through (e) (para 0056, abstract); determining the presence in the patient of any one or more of the parameters (f)-(h); providing to the at least one computer inputs indicative of the presence in the patient of the parameters (f)-(h) determined to be present in the patient (para 0016-0018); 12determining via the at least one computer at predetermined points in time during labor a present level of risk to the fetus which takes into account only the total of the number of the parameters (a) through (e) that each simultaneously, independently exhibit at least one of the non-reassuring characteristics at each predetermined point in time during labor and of the number of the parameters (f) through (h) which are present (para 0021); 
Evan does not disclose providing via the at least one output a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor, and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus at the predetermined points in time during labor and signaling the need for possible intervention in labor, wherein the graphical user interface displays information respecting one or more of the parameters (a) through (h) over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer, said information being displayed for discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases.
However, Hamilton teaches providing via the at least one output a display which depicts in a single graphical user interface information respecting one or more of the parameters (a) through (h) over time during labor (para 0099), and the appearance of which single graphical user interface includes indicia for indicating the determined present level of risk to the fetus (para 0113) at the predetermined points in time during labor and signaling the need for possible intervention in labor (para 0136), wherein the graphical user interface displays information respecting one or more of the parameters (a) through (h) over the entire period of time during which input signals indicative of at least FHR and maternal uterine activity in a patient are received by the at least one computer (para 0153-0155), said information being displayed for discrete segments of time which are successively and persistently displayed, one after the other, as the period of time during which the input signals are received increases (para 0152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for identifying fetal risk of Evans with the graphical user interface persistently displaying the parameters (a) through (h), as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Regarding claim 15, Evans further teaches wherein the highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the parameters (f) through (h) which are present (para 0020).
Regarding claim 16, Evans further teaches wherein the at least one computer is further operative to identify a predetermined action to be taken in response to the indicated present level of risk to the fetus (para 0024-0025).
Regarding claim 17, Evans further teaches wherein the maternal risk factors (f) are one or more from the group consisting of: decreased cardiac output / vascular perfusion of the placenta; diminished oxygen carrying capacity; chronic or acute infection; chronic debilitating disease; malabsorption / poor weight gain; endocrine disorders; advanced maternal age; drug abuse, drug addiction, and/or smoking; BMI >35; and a stature that is <5'2" (para 0044-0045: hypertension, anemia and hemoglobinopathies, cardiac dysfunction, and maternal pulmonary disorders).
Regarding claim 18, Evans further teaches wherein the obstetrical risk factors (g) are one or more from the group consisting of: IUGR/ Macrosomia; Oligohydramnios; Polyhydramnios; Bleeding and abruption; Previous cesarean section; Placental and umbilical cord anomalies; Rupture of membranes (PPROM, SROM, AROM); Dystocia (protraction and arrest disorders of labor); and Malpresentation (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS).
Regarding claim 19, Evans further teaches wherein the fetal risk factors (h) are one or more from the group consisting of: Abnormal Dopplers/BPP; Genetic disorders; Fetal arrhythmia; Meconium passage; Chorioamnionitis; Second stage of labor; Amnioinfusion; Discontinuation of Pitocin due to fetal intolerance; acute prolonged tachycardia (>170 bpm); Ominous overshoots; Bradycardia (<100 bpm); lack of EFM in second stage (para 0044-0045: extreme prematurity, IUGR, meconium passage, placental abruption, multiple gestation, and fetal infection resulting in FIRS, as well as genetic, proteomic, and metabolic markers).
Regarding claim 20, Evans further teaches wherein the at least one non-reassuring characteristic for each of the parameters (a) through (e) is selected from the following: (a) for FHR: any of (i) a fetal heart rate of over 160 bpm or (ii) a fetal heart rate of less than 120 bpm; (b) for baseline FHR variability: any of (i) a variability of more than 15 bpm or (ii) a variability of less than 5 bpm; (c) for FHR accelerations: any of (i) the occurrence of less than two accelerations in 10 minutes of 15 bpm for at least 15 seconds, (ii) the absence of shoulders, or (iii) the presence of overshoots; (d) for FHR decelerations: any of (i) late decelerations, (ii) variable decelerations with slow return to baseline FHR, (iii) the presence of overshoots, or (iv) prolonged FHR deceleration; and (e) for maternal uterine activity: any of (i) repetitive contractions in excess of 5 uterine contractions in 3 consecutive 10 minute windows, (ii) a uterine resting tone of greater than 25 mm Fig, (iii) a contraction duration of greater than 90 seconds, (iv) the coupling or tripling of contractions prior to return to baseline, or (v) a contraction duty cycle of greater than 50% (para 0009-0014).
Regarding claim 21, Evans teaches wherein a highest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total seven or eight (para 0021; Fig 2: high levels of risk like "ominous" or "terminal"). Although Evans does not specifically teach the total of seven or eight parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 22, Evans further teaches wherein a lowest determined level of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one non-reassuring characteristic and the number of the one or more parameters (f) through (h) which together total four or fewer (para 0021; Fig 2: low levels of risk like "reassuring", "at risk", or "suspicious"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 23, Evans further teaches wherein a determined level of risk between the lowest and highest determined levels of risk to the fetus corresponds to any combination of the number of the parameters (a) through (e) that simultaneously, independently exhibit at least one nonreassuring characteristic and the number of the parameters (f) through (h) which together total five or six (para 0021; Fig 2: mid levels of risk like "hazardous" or "threatening"). Although Evans does not specifically teach the total of four or fewer parameters, it does teach an algorithm for calculating different levels of risk wherein the level of risk increases based on the number of "non-reassuring" parameters (para 0041); consequently, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute the algorithm as claimed with that Evans to achieve the equivalent result of calculating risk (MPEP 2144.06).
Regarding claim 24, Evans further teaches wherein the indicia signaling the need for possible intervention in labor comprise one or more colors (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 25, Evans further teaches wherein the indicia signaling the need for possible intervention in lab or comprise a first color when the determined level of risk is the lowest determined level of risk, a second color when the determined level of risk is between the lowest and highest determined levels of risk, and a third color when the determined level of risk is the highest determined level of risk (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 26, Evans further teaches wherein the graphical user interface further persistently depicts one of the first, second, or third colors for each of the said discrete segments of time (para 0057, 0063: plurality of score specific lights corresponding to levels of risk).
Regarding claim 27, Evans further teaches a method for determining the present level of risk to a fetus during labor (abstract), and for displaying information related to and facilitating the identification of the level of fetal risk during labor on a single graphical user interface (para 0057, 0061-0063), the method comprising: providing the apparatus according to claim 1 (abstract); at the conclusion of each of a plurality of predetermined periods of time during labor, determining via the at least one computer the present level of risk to the fetus (para 0056, abstract), 
Evans does not disclose displaying on the single graphical user interface for the just-concluded period of time at least indicia corresponding to the determined present level of risk to the fetus for the just-concluded period of time via outputs and wherein the indicia are successively and persistently displayed on the single graphical user interface as the number of the plurality of predetermined periods of time increases.
However, Hamilton teaches displaying on the single graphical user interface for the just-concluded period of time at least indicia corresponding to the determined present level of risk to the fetus (para 0113) for the just-concluded period of time via outputs and wherein the indicia are successively and persistently displayed on the single graphical user interface as the number of the plurality of predetermined periods of time increases (para 0152-0155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for determining the present level of risk to a fetus during labor of Evans with the single graphical user interface, as taught by Hamilton, for purpose of selectively transmitting electronic notification data over the data network in connection with a particular obstetrics patient following a criticality level associated with the particular obstetrics patient exceeding a threshold criticality level, the electronic notification data being transmitted to a computing device associated with a particular medical expert (para 0023).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE C KALINOCK/               Examiner, Art Unit 3792

/CARL H LAYNO/               Supervisory Patent Examiner, Art Unit 3792